Exhibit 10.34

 

AMENDMENT #4 TO RECEIVABLES PURCHASE AGREEMENT



THIS AMENDMENT #4 TO RECEIVABLES PURCHASE AGREEMENT

, dated as of June 28, 2004 (this "Amendment"), is by and among PFG Receivables
Corporation, a Florida corporation ("Seller"), Performance Food Group Company, a
Tennessee corporation, as initial Servicer (together with Seller, the "Seller
Parties"), Jupiter Securitization Corporation ("Conduit") and Bank One, NA (Main
Office Chicago), individually (together with Conduit, the "Purchasers") and as
agent for the Purchasers (in such capacity, the "Agent"), and pertains to the
Receivables Purchase Agreement, dated as of July 3, 2001 (as heretofore amended,
the "Existing Agreement"). Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Existing Agreement.



W I T N E S S E T H:

WHEREAS,

the parties desire to amend the Existing Agreement as hereinafter set forth.



NOW, THEREFORE,

in consideration of the premises and the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:



1. Amendments.

1.1. The definitions of the following defined terms set forth in Exhibit I to
the Existing Agreement are hereby amended and restated in their entirety to read
as follows:

"Concentration Limit"

means, at any time, for any Obligor, 2.5% of the aggregate Outstanding Balance
of all Eligible Receivables, or such other amount (a "Special Concentration
Limit") for such Obligor designated by the Agent; provided that in the case of
an Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that Conduit or the Required Financial Institutions may, upon not less
than three Business Days' notice to Seller, cancel any Special Concentration
Limit. As of June 28, 2004, the Special Concentration Limit for Outback
Steakhouse and its Affiliates (the "Outback Special Concentration Limit" shall
equal the least of: (1) $20,000,000, (2) the product of (a) the sum of (i) the
Effective Loss Reserve Percentage, plus (ii) the Effective Dilution Reserve
Percentage minus 4.0%, times (b) the aggregate Outstanding Balance of all
Eligible Receivables, and (3) the sum of (a) the Loss Reserve, plus (b) the
Dilution Reserve minus $1 million.



"Liquidity Termination Date"

means June 27, 2005.



1.2 Clauses (i), (ii) and (iv) of the "Eligible Receivables" definition set
forth in Exhibit I to the Existing Agreement are hereby amended and restated to
read, respectively, as follows:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) unless the applicable Originator and Seller have
complied with the federal Assignment of Claims Act, is not the federal
government or a subdivision or agency thereof; provided, however, that (1) so
long as Receivables of which the Obligor is the federal government or a
subdivision or agency thereof as to which Seller has not complied with the
federal Assignment of Claims Act do not exceed 3% of the aggregate Outstanding
Balance of all Receivables, such Receivables may be included as Eligible
Receivables hereunder, and (2) Receivables as to which the applicable Obligor
does not meet the requirements of the foregoing clause (a) may be included as
Eligible Receivables hereunder in an aggregate amount that does not exceed 1% of
the total Outstanding Balance of all Receivables,

(ii) the Obligor of which is not the Obligor of (a) any Charged-Off Receivable
or (b) any Defaulted Receivables which represent in the aggregate more than 35%
of all Receivables of such Obligor,

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor and has not had its payment terms extended; provided,
however, that "Extended Term Receivables" (hereinafter defined) may be included
as Eligible Receivables hereunder in an aggregate amount that does not exceed 1%
of the total Outstanding Balance of all Receivables,

1.3 The following new definition is hereby inserted into Exhibit I to the
Existing Agreement in its appropriate alphabetical order:

"Extended Term Receivables"

means, on any date, Receivables as to which the payment terms are greater than
60 days of the original billing date but within 120 days of the original billing
date therefor and has not had its payment terms extended.



1.4 Exhibit IV to the Existing Agreement is hereby amended and restated in its
entirety to read as set forth in Annex A hereto.

2. Representations and Warranties of the Seller Parties. In order to induce the
Agent and the Purchasers to enter into this Amendment, each Seller Party hereby
represents and warrants to the Agent and the Purchasers (i) that as of the date
hereof, each of such Seller Party's representations and warranties set forth in
Section 5.1 of the Existing Agreement is true and correct as of the date hereof,
and (ii) that, as to itself, each of the following representations and
warranties is true and correct as of the date hereof:

(a) Power and Authority; Due Authorization, Execution and Delivery

. The execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Existing Agreement as amended hereby,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Amendment has been duly
executed and delivered by such Seller Party.



(b) No Conflict

. The execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Existing Agreement as amended hereby do
not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.



(c) Governmental Authorization

. Other than the filing of the financing statements required hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Seller Party of this Amendment and the performance of its
obligations under the Existing Agreement as amended hereby.



(d) Binding Effect

. This Amendment and the Existing Agreement as amended hereby constitute the
legal, valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).



3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) delivery to the Agent by each of the parties hereto
of a counterpart hereof duly executed by such party and (b) payment to the Agent
in immediately available funds of a fully-earned and non-refundable $35,000
renewal fee.

4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

5. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY, AND EACH
SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY OR
THE RELATIONSHIPS ESTABLISHED THEREUNDER.

7. Ratification. Except as expressly amended hereby, the Existing Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be executed and delivered by
their duly authorized representatives as of the date hereof.



PFG RECEIVABLES CORPORATION

 

By: ______________________________

Name:

Title:

 

 

PERFORMANCE FOOD GROUP COMPANY

 

By: ______________________________

Name:

Title:

 

 

 

 

 

 

JUPITER SECURITIZATION CORPORATION

 

By: ___________________________________

Sherri Gerner, Authorized Signer

 

 

 

 

BANK ONE, NA (MAIN OFFICE CHICAGO), AS A FINANCIAL INSTITUTION AND AS AGENT

 

By: ___________________________________

Sherri Gerner, Director, Capital Markets



Annex A



EXHIBIT IV



NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

ORIGINATOR NAME

FINANCIAL INSTITUTION

LOCK-BOX ADDRESS

RELATED COLLECTION ACCOUNT

Kenneth O. Lester Company, Inc. (A/K/A PFG-CDC)

Wachovia Bank, NA

P.O. Box 932485
Atlanta, GA 31193-2485

2000013954358

 

Sun Trust Bank

 

7000000203

       

Caro Foods, Inc.

Bank One, NA

 

8501229399

 

Hibernia National Bank

P.O. Box 54946
New Orleans, LA 70154-4946

812038540

       

PFG-Lester Broadline, Inc.

Sun Trust Bank

 

7021161828

       

Hale Brothers Summit, Inc.

Wachovia Bank, NA

 

2000005456686

 

Sun Trust Bank

 

5632927

       

Performance Food Group of Georgia, Inc. (A/K/A PFG-Miltons)

Wachovia Bank, NA

P.O. Box 931533
Atlanta, GA 31193-1533

2050000548523

       

Performance Food Group of Georgia, Inc. (D/B/A W.J. Powell Foodservice)

Commercial Bank

 

2000404

       

AFI Foodservice, LLC (f/k/a AFI Food Service Distributors, Inc.)

Wachovia Bank, NA

 

2050000548772

       

Virginia Foodservice Group, Inc.

Wachovia Bank, NA

 

2050000637353

       

NorthCenter Foodservice Corporation

Peoples Heritage Bank

 

0240917742

       

Performance Food Group of Texas, L.P. (A/K/A PFG-Temple)

Wachovia Bank, NA

P.O. Box 951641
Dallas, TX 75395-1641

2000013957122

       

Performance Food Group of Texas, L.P. (A/K/A PFG-Victoria)

Wachovia Bank, NA

P.O. Box 951642
Dallas, TX 75395-1642

2000013957135

       

PFG of Florida LLC

Wachovia Bank, NA

 

2050000549548

       

Thoms-Proestler Company

U.S. Bank National Association

 

47252

       

Springfield Foodservice Corporation

BankNorth, N.A.

 

8240613790

       

Middendorf Meat Company

UMB Bank

P.O. Box 790192
St. Louis, MO 63179-0192

9871459330

       

 

 

 